Citation Nr: 1450660	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  09-04 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from June 1955 to October 1976.  Prior to that he had training in the Mississippi Army National Guard from June 1954 to May 1955.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office (RO) in Waco, Texas.

In a July 2013 determination, the Board denied an initial compensable evaluation for service-connected bilateral hearing loss.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2014 Memorandum decision, the Court vacated the Board's decision and remanded the matter to the Board for readjudication.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

Review of the record currently reveals that there are no pertinent medical records in the Virtual VA file.  The Veterans Benefits Management System (VBMS) file contains the decision of the Court and his representative's post-decision written presentation.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In a February 2014 brief, the appellant and his representative aver that a VA hearing loss evaluation in September 2012 was inadequate for adjudication purposes because the examiner only provided a 'no' response as to whether the Veteran's hearing loss impacted the ordinary conditions of his daily life, including the ability to work.  The Court's Memorandum decision says it is unclear whether this was the Veteran's response or the examiner's response.  In this regard, it is argued that the Board failed to ensure that the appellant received a proper VA examination and that its reliance on the cursory finding led to inadequate reasons and bases in the denial the claim in July 2013.  The appellant also contends that the Board's analysis of whether extraschedular consideration was not warranted was summary, premised on insufficient detail and was prejudicial to the Veteran because of inadequate reasons and bases.  It was requested that case be remanded for an adequate examination before Board readjudication.  The Court agreed with the appellant and found that a remand was indicated for the Board to return the examination to VA for clarification, or explain why this was not necessary, so that the ensuing decision would be a fully informed one.  

The record reflects that the appellant was last examined for compensation and pension purposes in September 2012, more than two years as of this writing.  As the Court has essentially concluded that this examination is not adequate for rating purposes, additional examination is indicated.

Accordingly, the case is REMANDED for the following actions:	

1.  Schedule the Veteran for a VA audiology examination with an appropriate audiological examiner to ascertain the severity of hearing loss disability.  The examination should be conducted in accordance with 38 C.F.R. § 4.85 (2014).  All indicated tests and studies should be performed and findings should be reported in detail.  The claims folder, including any pertinent Virtual VA documents, and the Court decision in the VBMS file must be made available to the examiner for review prior to the evaluation.  The examiner must indicate whether a review of prior records is performed.  The examination report should include a discussion of the Veteran's documented clinical history and his assertions regarding the degree of hearing loss.  The examiner must provide a detailed and well rationalized narrative statement/opinion as to the functional effects of the appellant's hearing loss and its impact on the ordinary conditions of daily life, and activities of daily living, including his ability to work.  

2.  The AOJ should ensure that the clinical report requested above complies with this remand and its instructions.  If the report is insufficient, or if any requested action is not taken or is deficient, it must be returned for correction. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  After taking any further development deemed appropriate, readjudicate the issue, including whether referral for extraschedular consideration is warranted.  If the benefit sought is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



